               Case 11-13167-KG             Doc 1868        Filed 04/22/19        Page 1 of 12



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          )    Chapter 11
                                                                )
AMICUS WIND DOWN CORPORATION, et al.,1                          )    Case No. 11-13167 (KG)
                                                                )
                          Debtors.                              )    (Jointly Administered)
                                                                )


                  POST-CONFIRMATION QUARTERLY OPERATING
              REPORT OF THE FRIENDLY’S LIQUIDATING TRUST FOR
            THE PERIOD FROM JANUARY 1, 2019 THROUGH MARCH 31, 2019


        Comes now the Friendly’s Liquidating Trust and files its Post-Confirmation Quarterly
Operating Report for the Period from January 1, 2019 through March 31, 2019 in accordance with
the guidelines established by the Office of the United States Trustee and Fed. R. Bankr. P. 2015.

       Exhibit A attached hereto sets forth the quarterly operating reporting in connection with
accounts held and administered by the Liquidating Trustee (as defined in the Plan).


Dated: April 22, 2019                                        BLANK ROME LLP
       Wilmington, Delaware
                                                              /s/ Stanley B. Tarr
                                                             Stanley B. Tarr (DE No. 5535)
                                                             1201 N. Market Street, Suite 800
                                                             Wilmington, Delaware 19801
                                                             (302) 425-6400 – Telephone

                                                             Counsel to Friendly’s Liquidating Trust




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Amicus Wind Down Corporation f/k/a Friendly Ice Cream Corporation (3130); Amicus
Restaurants Franchise Wind Down, LLC f/k/a Friendly’s Restaurants Franchise, LLC (3693); Amicus Realty I Wind
Down, LLC f/k/a Friendly’s Realty I, LLC (2580); Amicus Realty II Wind Down, LLC f/k/a Friendly’s Realty II,
LLC (2581); and Amicus Realty III Wind Down, LLC f/k/a Friendly’s Realty III, LLC (2583).
Case 11-13167-KG   Doc 1868   Filed 04/22/19   Page 2 of 12




                    EXHIBIT A
Case 11-13167-KG   Doc 1868   Filed 04/22/19   Page 3 of 12
Case 11-13167-KG   Doc 1868   Filed 04/22/19   Page 4 of 12
Case 11-13167-KG   Doc 1868   Filed 04/22/19   Page 5 of 12
                     Case 11-13167-KG                Doc 1868         Filed 04/22/19          Page 6 of 12
MONTHLY OPERATING REPORT -                                                                               ATTACHMENT NO. 4
POST CONFIRMATION

QUARTERLY OPERATING REPORT - 1Q 2019                                                                      ATTACHMENT NO. 4
POST CONFIRMATION

                                         CHAPTER 11 POST-CONFIRMATION
                                    CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                         US Bank
Account Number                                                                6455
Purpose of Account (Operating/Payroll/Personal)                      Operating
Type of Account (e.g., Checking)                                     Checking

 Check   Date of
Number Transaction                 Payee                                       Purpose or Description                    Amount
 3116    1/3/2019  Solution Trust                                    Fees and Costs                                       2,500.00
        1/15/2019 Analysis Service Charge                            Bank Fee                                               301.51
 3117   1/24/2019 U.S. Trustee                                       Fee                                                    650.00
 3118    2/1/2019  Solution Trust                                    Fees and Costs                                       2,502.00
        2/14/2019 Analysis Service Charge                            Bank Fee                                               277.85
        3/14/2019 Analysis Service Charge                            Bank Fee                                               310.65
 3119   3/20/2019 Solution Trust                                     Fees and Costs                                       2,500.00
 3120   3/28/2019 Solution Trust                                     Fees and Costs                                       2,500.00




                                                                                                            TOTAL        11,542.01

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.
                                                                                                                                                 Business Statement
                                                                                                                                                        Account Number:
                                         Case 11-13167-KG                      Doc 1868            Filed 04/22/19                     Page 7 of 12
                      P.O. Box 1800
                                                                                                                                                                                    6455
                      Saint Paul, Minnesota 55101-0800                                                                                                                 Statement Period:
                      8823        TRN                           S                  Y       ST01                                                                              Jan 2, 2019
                                                                                                                                                                                 through
                                                                                                                                                                            Jan 31, 2019
                                                                                                                   1 1 1 1 1 1 1 1 1 1 1
                                                                                                                   1 11 1 1 1 111 1 1111
                                                                                                                   1 1     11      1 111 111
                                                                                                                   1 111 1 111 1111 111
                                                                                                                   1 1 1        1 1 1 11
                                                                                                                   11    11 11               1
                                                                                                                   1 11 1 1 1 11           1
                                                                                                                   1 1 11        1 11     1 11
                                                                                                                   11 11 1 1 1 1111 1 1
                                                                                                                   11 111      1 1111 11 1
                                                                                                                   1
                                                                                                                   11
                                                                                                                   1 1 1
                                                                                                                   1
                                                                                                                        11 1111 11 11 11
                                                                                                                         1111
                                                                                                                        11
                                                                                                                   1 11111 1
                                                                                                                               1 1 1
                                                                                                                                    11111
                                                                                                                                1111 11 1 1
                                                                                                                                     11 11
                                                                                                                   1 11 11 1 11111 1 1 1
                                                                                                                   1 11 1 11 111111 1
                                                                                                                   11 111 11 11111111 11
                                                                                                                                           1
                                                                                                                                             1
                                                                                                                                                                             Page 1 of 1
                                                                                                                   1111       11 1      11 1
                                                                                                                   1111 11 1 1 1           1 1
                                                                                                                   111 11       1 1     11 1
                                                                                                                   1111111111111111111111

                       DDDDTTAFTTDFAADATAFTATFTDFAAFTFDDDDTDAADATAFAFTDAATAFFADDTAFAATAD

                       000025384 01 AV 0.383 106481895693945 P Y
                       FRIENDLYS LIQUIDATING TRUST
                       17000 VENTURA BLVD STE 300
                                                                                                              %                                                    To Contact U.S. Bank
                       ENCINO CA 91316-4112                                                                   Commercial Customer
                                                                                                              Service:                                                   1-866-642-8143


                                                                                                              U.S. Bank accepts Relay Calls
                                                                                                              Internet:                                                     usbank.com




INFORMATION YOU SHOULD KNOW
           Effective February 11, 2019 the "Your Deposit Account Agreement" booklet will include an update that may affect your rights.
           Starting February 11, to download a copy of the revised booklet by logging in to our secure website at
           usbank.com/tmtermsandconditions using access code terms2019. You may also call your customer service team at the phone
           number listed at the top of this statement to request a copy.
           The main update to note in the revised "Your Deposit Account Agreement" booklet section, and sub section, is:
                ·   In section "Terms Applicable to all Deposit Accounts", there is an update in the "Arbitration" subsection now titled
                    "Resolution of Disputes by Arbitration".


ANALYZED CHECKING                                                                                                                                                       Member FDIC
U.S. Bank National Association                                                                                                                       Account Number                6455
Account Summary
                                        # Items
Beginning Balance on Jan 2                             $               1,286,504.93
Other Withdrawals                           1                                301.51-
Checks Paid                                 2                              3,150.00-
        Ending Balance on Jan 31, 2019 $                               1,283,053.42

Other Withdrawals
Date   Description of Transaction                                                                                         Ref Number                                           Amount
Jan 15 Analysis Service Charge                                                                                            1500000000                           $               301.51-
                                                                                                       Total Other Withdrawals                                 $               301.51-

Checks Presented Conventionally
Check               Date            Ref Number                                Amount          Check           Date                               Ref Number                    Amount
3116                Jan 3           8956068775                               2,500.00         3117            Jan 24                             8953685159                     650.00
                                                                                                  Conventional Checks Paid (2)                                 $             3,150.00-

Balance Summary
Date                         Ending Balance                 Date                           Ending Balance         Date                                        Ending Balance
Jan 3                         1,284,004.93                  Jan 15                          1,283,703.42          Jan 24                                       1,283,053.42
    Balances only appear for days reflecting change.
                                       Case 11-13167-KG                      Doc 1868             Filed 04/22/19              Page 8 of 12 Â¤¢❽➉❹¢¢ â£⑩£❹➈❹➉£
                                                                                                                                                                Á❷❷➊¤➉£ Õ¤➈❶❹➍z

                                                                                                                                                                            öôõõ
                      ×KÖK Â➊§ ñøðð
                      â⑩❽➉£ ×⑩¤➇k Ô❽➉➉❹¢➊£⑩ õõñðñ`ðøðð                                                                                                          â£⑩£❹➈❹➉£ ×❹➍❽➊❸z

                      øøòó          ãÙÕ                         â                  è       âãðñ                                                                      Æ❹❶ ñk òðñù

                                                                                                                                                                         £❼➍➊¤❻❼

                                                                                                                                                                    Æ❹❶ òøk òðñù
                                                                                                                   ñ ñ ñ ñ ñ ñ ñ ñ ñ ñ ñ
                                                                                                                   ñ ñ        ñ      ñ ññññññ
                                                                                                                   ñ ñ     ñ       ñ ñññ    ñ
                                                                                                                   ñ ñññ ñ ñññññ ññ ññ
                                                                                                                   ñ ñ ñ        ñ
                                                                                                                   ññ ñññ ññ          ñññ ñññ
                                                                                                                   ñ   ñ ñ ñ ñ ññ ñññ
                                                                                                                   ñ ñ ññ         ñ ññ ñ ñ ññ
                                                                                                                   ññ ññññ ñ ñ ññ ññ ñ
                                                                                                                   ññ         ñ ñññ ñ ñ ñ
                                                                                                                   ñ   ññ ññññ ññ        ññ ñ
                                                                                                                   ññ    ññññ      ññ ñññ ñ
                                                                                                                   ñ ñ ñ
                                                                                                                   ñ ñññ
                                                                                                                   ññ
                                                                                                                              ñ
                                                                                                                                ñ
                                                                                                                                     ñññññ
                                                                                                                                     ñ ñ ññññ
                                                                                                                         ññ ñ ññññ ññ ñ
                                                                                                                   ññ ñ ññ          ññññ ññ ñ
                                                                                                                                                                      ×⑩❻❹ ñ ➊❺ ñ
                                                                                                                   ññ ññ ññ ññññ ñññ
                                                                                                                   ññ ññññ ñññ        ñ ñ ññ
                                                                                                                   ñññññ ñññ ññ        ñ ñññ
                                                                                                                   ñññññ ññ ññ ñ ññ ñ ñ
                                                                                                                   ñññ    ñ ññ ñ          ñ
                                                                                                                   ññññññññññññññññññññññ

                       ãÆãÁÆÁÁÄÄÆãÁÁÄããÄãÄÁÆÄãÁãÄÆÆÆÄÄÄããÆÆÆãÆãÁÆÆÄÁÄÆÄÆÆÄãÁÁÄÁÄÄãããÆãÄÁ

                       ððððòõôòð ðñ Áå ðKóøó ñðöôøñùóð÷ôòóùó × è

                       ÆÙÉÅÕÄÓèâ ÓÉØäÉÄÁãÉÕÇ ãÙäâã

                       ñ÷ððð åÅÕãäÙÁ ÂÓåÄ âãÅ óðð
                                                                                                              l                                             ã➊ Ã➊➉£⑩❷£ äKâK Â⑩➉➆

                       ÅÕÃÉÕÖ ÃÁ       ùñóñö`ôññò
                                                                                                              Ã➊➈➈❹➍❷❽⑩➇ Ã¤¢£➊➈❹➍

                                                                                                              â❹➍¥❽❷❹z                                            ñ`øöö`öôò`øñôó




                                                                                                              äKâK Â⑩➉➆ ⑩❷❷❹➋£¢ Ù❹➇⑩¨ Ã⑩➇➇¢

                                                                                                              É➉£❹➍➉❹£z                                              ¤¢❶⑩➉➆K❷➊➈




ÁÕÁÓèéÅÄ ÃÈÅÃÒÉÕÇ                                                                                                                                                Ô❹➈❶❹➍ ÆÄÉÃ
äKâK Â⑩➉➆ Õ⑩£❽➊➉⑩➇ Á¢¢➊❷❽⑩£❽➊➉                                                                                                                  Á❷❷➊¤➉£ Õ¤➈❶                öôõõ

Á❷❷➊¤➉£ â¤➈➈⑩➍¨
                                          { É£❹➈¢

Â❹❻❽➉➉❽➉❻ Â⑩➇⑩➉❷❹ ➊➉ Æ❹❶ ñ                             [               ñkòøókðõóKôò

Ö£❼❹➍ æ❽£❼❸➍⑩¦⑩➇¢                           ñ                                  ò÷÷Køõ`

Ã❼❹❷➆¢ ×⑩❽❸                                 ñ                               òkõðòKðð`


        Å➉❸❽➉❻ Â⑩➇⑩➉❷❹ ➊➉           Æ❹❶ òøk òðñù       [               ñkòøðkò÷óKõ÷


Ö£❼❹➍ æ❽£❼❸➍⑩¦⑩➇¢
Ä⑩£❹       Ä❹¢❷➍❽➋£❽➊➉ ➊❺ ã➍⑩➉¢⑩❷£❽➊➉                                                                                     Ù❹❺ Õ¤➈❶❹➍                                    Á➈➊¤➉£

Æ❹❶ ñô     Á➉⑩➇¨¢❽¢ â❹➍¥❽❷❹ Ã❼⑩➍❻❹                                                                                        ñôðððððððð                    [               ò÷÷Køõ`


                                                                                                       ã➊£⑩➇ Ö£❼❹➍ æ❽£❼❸➍⑩¦⑩➇¢                          [               ò÷÷Køõ`


Ã❼❹❷➆¢ ×➍❹¢❹➉£❹❸ Ã➊➉¥❹➉£❽➊➉⑩➇➇¨
Ã❼❹❷➆               Ä⑩£❹             Ù❹❺ Õ¤➈❶❹➍                               Á➈➊¤➉£

óññø                Æ❹❶      ñ       ùòõôôóôùòö                              òkõðòKðð


                                                                                                  Ã➊➉¥❹➉£❽➊➉⑩➇ Ã❼❹❷➆¢ ×⑩❽❸ M ñ]                         [             òkõðòKðð`


Â⑩➇⑩➉❷❹ â¤➈➈⑩➍¨
Ä⑩£❹                             Å➉❸❽➉❻ Â⑩➇⑩➉❷❹             Ä⑩£❹                           Å➉❸❽➉❻ Â⑩➇⑩➉❷❹

Æ❹❶    ñ                          ñkòøðkõõñKôò              Æ❹❶ ñô                           ñkòøðkò÷óKõ÷


    Â⑩➇⑩➉❷❹¢ ➊➉➇¨ ⑩➋➋❹⑩➍ ❺➊➍ ❸⑩¨¢ ➍❹❺➇❹❷£❽➉❻ ❷❼⑩➉❻❹K
                                      Case 11-13167-KG                       Doc 1868             Filed 04/22/19               Page 9 of 12 Â¤¢❽➉❹¢¢ â£⑩£❹➈❹➉£
                                                                                                                                                                       Á❷❷➊¤➉£ Õ¤➈❶❹➍z

                                                                                                                                                                                    öôõõ
                      ×KÖK Â➊§ ñøðð
                      â⑩❽➉£ ×⑩¤➇k Ô❽➉➉❹¢➊£⑩ õõñðñ`ðøðð                                                                                                                 â£⑩£❹➈❹➉£ ×❹➍❽➊❸z

                      øøòó         ãÙÕ                          â                  è       âãðñ                                                                             Ô⑩➍ ñk òðñù

                                                                                                                                                                                 £❼➍➊¤❻❼

                                                                                                                                                                           Ô⑩➍ óñk òðñù
                                                                                                                     ñ ñ ñ ñ ñ ñ ñ ñ ñ ñ ñ
                                                                                                                     ñ ñ ñ ññññññññ ññññññ
                                                                                                                     ñ ñ ñ ñ      ñññ ññ ñ ññ
                                                                                                                     ñ ñ ñ ñ             ñññññ
                                                                                                                     ñ ñ ñ        ñ ñ ñññññ
                                                                                                                     ññ    ñ ññ           ñ ññ
                                                                                                                     ñ ñ       ñ ñ ñ        ñ
                                                                                                                     ñ ñ ññ            ñ ñ ññ
                                                                                                                     ññ    ñññ ññññ ñ ñ     ñ
                                                                                                                     ññ    ñ ñññ ññ       ñ ñ
                                                                                                                     ññ ññ ñ ñ ñ ñ ññ ññ
                                                                                                                     ñññññ ñ ññññ        ñññ ñ
                                                                                                                     ñ ñ ññññ ñ ñ ñ ñ
                                                                                                                     ñ
                                                                                                                     ñññ
                                                                                                                     ññññ
                                                                                                                          ñññ
                                                                                                                              ñññ
                                                                                                                                  ññ ññ   ññ ñ
                                                                                                                                     ñ ñ ññ
                                                                                                                                ññ ñ ññ ññ ñ
                                                                                                                                                                              ×⑩❻❹ ñ ➊❺ ñ
                                                                                                                     ññ ññ ñññ ñ ñ ñ
                                                                                                                     ññ ññ ñ            ñ ñ ñ
                                                                                                                     ñññ ññ ñ ññ ññ ñ ññ
                                                                                                                     ññññ ñ ñ      ñ ñññ ññ ñ
                                                                                                                     ññ ññ ñ ññññ ñ ññ ñ
                                                                                                                     ññññññññññññññññññññññ

                       ããÆãÆÆÄÆãÄÁããÆãÆÁÆÄÁãÁãÆãÁãÆÄÆãÆÆÄÁÆÄÆÄÆÆÁÁãÆÆÆÁãÄÄÆÆãããÁãÁÄããÄãÁ

                       ððððòôõð÷ ðñ Áå ðKóøó ñðöôøñùöõøðóôôõ × è

                       ÆÙÉÅÕÄÓèâ ÓÉØäÉÄÁãÉÕÇ ãÙäâã

                       ñ÷ððð åÅÕãäÙÁ ÂÓåÄ âãÅ óðð
                                                                                                              l                                                    ã➊ Ã➊➉£⑩❷£ äKâK Â⑩➉➆

                       ÅÕÃÉÕÖ ÃÁ       ùñóñö`ôññò
                                                                                                              Ã➊➈➈❹➍❷❽⑩➇ Ã¤¢£➊➈❹➍

                                                                                                              â❹➍¥❽❷❹z                                                   ñ`øöö`öôò`øñôó




                                                                                                              äKâK Â⑩➉➆ ⑩❷❷❹➋£¢ Ù❹➇⑩¨ Ã⑩➇➇¢

                                                                                                              É➉£❹➍➉❹£z                                                     ¤¢❶⑩➉➆K❷➊➈




ÁÕÁÓèéÅÄ ÃÈÅÃÒÉÕÇ                                                                                                                                                       Ô❹➈❶❹➍ ÆÄÉÃ
äKâK Â⑩➉➆ Õ⑩£❽➊➉⑩➇ Á¢¢➊❷❽⑩£❽➊➉                                                                                                                       Á❷❷➊¤➉£ Õ¤➈❶❹                  öôõõ

Á❷❷➊¤➉£ â¤➈➈⑩➍¨
                                         { É£❹➈¢

Â❹❻❽➉➉❽➉❻ Â⑩➇⑩➉❷❹ ➊➉ Ô⑩➍ ñ                             [               ñkòøðkò÷óKõ÷

Ö£❼❹➍ æ❽£❼❸➍⑩¦⑩➇¢                           ñ                                  óñðKöõ`

Ã❼❹❷➆¢ ×⑩❽❸                                 ò                               õkðððKðð`


        Å➉❸❽➉❻ Â⑩➇⑩➉❷❹ ➊➉          Ô⑩➍ óñk òðñù        [               ñkò÷ôkùöòKùò


Ö£❼❹➍ æ❽£❼❸➍⑩¦⑩➇¢
Ä⑩£❹       Ä❹¢❷➍❽➋£❽➊➉ ➊❺ ã➍⑩➉¢⑩❷£❽➊➉                                                                                      Ù❹❺ Õ¤➈❶❹➍                                          Á➈➊¤➉£

Ô⑩➍ ñô     Á➉⑩➇¨¢❽¢ â❹➍¥❽❷❹ Ã❼⑩➍❻❹                                                                                         ñôðððððððð                          [                óñðKöõ`


                                                                                                       ã➊£⑩➇ Ö£❼❹➍ æ❽£❼❸➍⑩¦⑩➇¢                                 [                óñðKöõ`


Ã❼❹❷➆¢ ×➍❹¢❹➉£❹❸ Ã➊➉¥❹➉£❽➊➉⑩➇➇¨
Ã❼❹❷➆               Ä⑩£❹            Ù❹❺ Õ¤➈❶❹➍                                Á➈➊¤➉£          Ã❼❹❷➆           Ä⑩£❹                               Ù❹❺ Õ¤➈❶❹➍                    Á➈➊¤➉£

óññù                Ô⑩➍ òð          øöõôøõðøù÷                               òkõððKðð         óñòð            Ô⑩➍ òø                             øùõôòóòõö÷                    òkõððKðð


                                                                                                  Ã➊➉¥❹➉£❽➊➉⑩➇ Ã❼❹❷➆¢ ×⑩❽❸ M ò]                                [              õkðððKðð`


Â⑩➇⑩➉❷❹ â¤➈➈⑩➍¨
Ä⑩£❹                         Å➉❸❽➉❻ Â⑩➇⑩➉❷❹                 Ä⑩£❹                           Å➉❸❽➉❻ Â⑩➇⑩➉❷❹         Ä⑩£❹                                        Å➉❸❽➉❻ Â⑩➇⑩➉❷❹

Ô⑩➍ ñô                           ñkò÷ùkùöòKùò               Ô⑩➍ òð                           ñkò÷÷kôöòKùò         Ô⑩➍ òø                                       ñkò÷ôkùöòKùò


    Â⑩➇⑩➉❷❹¢ ➊➉➇¨ ⑩➋➋❹⑩➍ ❺➊➍ ❸⑩¨¢ ➍❹❺➇❹❷£❽➉❻ ❷❼⑩➉❻❹K
Case 11-13167-KG   Doc 1868   Filed 04/22/19   Page 10 of 12
Case 11-13167-KG   Doc 1868   Filed 04/22/19   Page 11 of 12
                                      Case 11-13167-KG                      Doc 1868              Filed 04/22/19           Page 12 of 12Â¤¢❽➉❹¢¢ â£⑩£❹➈❹➉£
                                                                                                                                                                 Á❷❷➊¤➉£ Õ¤➈❶❹➍z

                                                                                                                                                                             öùùò
                      ×KÖK Â➊§ ñøðð
                      â⑩❽➉£ ×⑩¤➇k Ô❽➉➉❹¢➊£⑩ õõñðñ`ðøðð                                                                                                           â£⑩£❹➈❹➉£ ×❹➍❽➊❸z

                      øøòó        ãÙÕ                           â                  è       âãðñ                                                                       Ô⑩➍ ñk òðñù

                                                                                                                                                                          £❼➍➊¤❻❼

                                                                                                                                                                     Ô⑩➍ óñk òðñù
                                                                                                                   ñ ñ ñ ñ ñ ñ ñ ñ ñ ñ ñ
                                                                                                                   ñ ñ ñ ñññ ññññ ñ ññññ
                                                                                                                   ñ ñ ñ ñ        ñ ññ ñ ññ
                                                                                                                   ñ ñ ñ ñ ñ ñ              ññ
                                                                                                                   ñ ñ ñ        ñ ñ ññ      ñ
                                                                                                                   ññ    ñ ññ           ñ ññ
                                                                                                                   ñ ñ       ñ ñ ñ         ññ
                                                                                                                   ñ ñ ññ             ñ ñ ññ
                                                                                                                   ññ ññññ ññññ ñ           ñ
                                                                                                                   ññ    ñ ññññ ñññ ññ ñ
                                                                                                                   ññ ññ ñ ñ        ñ    ñññ
                                                                                                                   ñññññ ñ ñ ñññññññññ ñ
                                                                                                                   ñ ñ ññññ ññ
                                                                                                                   ñ
                                                                                                                   ñññ
                                                                                                                   ññññ
                                                                                                                        ñññ
                                                                                                                            ññ
                                                                                                                                         ññ
                                                                                                                                  ñññññ ñ ñ
                                                                                                                                   ñññ ññ
                                                                                                                                   ññññ ñ ñ
                                                                                                                                                                       ×⑩❻❹ ñ ➊❺ ñ
                                                                                                                   ññ ññ ñññ ñ         ñññ
                                                                                                                   ññ ñññ ñññ ñ            ñ ñ
                                                                                                                   ñññ ñññ ññ ñ          ñ ñ
                                                                                                                   ññññññ ñ           ñ ñññ ñ
                                                                                                                   ññ ñ        ñññññññ ññ ñ
                                                                                                                   ññññññññññññññññññññññ

                       ããÁããÁÄÄÁãÁÄÆÆÄãÁÄÄãÁÆÆÆãÁÁÄÄãÄÆÄÄãÄÄÆãÆÆãÆãÁÄÄããÄÄÆÄÄÄãÁÄÆÆããÄãÄ

                       ððððòôõòó ðñ Áå ðKóøó ñðöôøñùöõøðóôöñ × è

                       ÆÙÉÅÕÄÓèâ ÓÉØäÉÄÁãÉÕÇ ãÙäâã

                       ÙÅâÅÙåÅ
                                                                                                             l                                            ã➊ Ã➊➉£⑩❷£ äKâK Â⑩➉➆

                       ñ÷ððð åÅÕãäÙÁ ÂÓåÄ âãÅ óðð
                                                                                                             Ã➊➈➈❹➍❷❽⑩➇ Ã¤¢£➊➈❹➍
                       ÅÕÃÉÕÖ ÃÁ       ùñóñö`ôññò                                                            â❹➍¥❽❷❹z                                             ñ`øöö`öôò`øñôó




                                                                                                             äKâK Â⑩➉➆ ⑩❷❷❹➋£¢ Ù❹➇⑩¨ Ã⑩➇➇¢

                                                                                                             É➉£❹➍➉❹£z                                                ¤¢❶⑩➉➆K❷➊➈




ÁÕÁÓèéÅÄ ÃÈÅÃÒÉÕÇ                                                                                                                                                 Ô❹➈❶❹➍ ÆÄÉÃ
äKâK Â⑩➉➆ Õ⑩£❽➊➉⑩➇ Á¢¢➊❷❽⑩£❽➊➉                                                                                                                   Á❷❷➊¤➉£ Õ¤➈❶❹               öùùò

Á❷❷➊¤➉£ â¤➈➈⑩➍¨
Â❹❻❽➉➉❽➉❻ Â⑩➇⑩➉❷❹ ➊➉ Ô⑩➍ ñ                             [                 öððkðððKðð


        Å➉❸❽➉❻ Â⑩➇⑩➉❷❹ ➊➉          Ô⑩➍ óñk òðñù        [                 öððkðððKðð
